EXHIBIT 10.5



 

SUBSIDIARY GUARANTY AGREEMENT

 

THIS SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty”) is executed as of April 16,
2012, by EACH OF THE SUBSIDIARIES OF AMERICAN REALTY CAPITAL OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (“Borrower”), LISTED ON
SCHEDULE 1 ATTACHED HERETO or who become a party hereto pursuant to Section 21
below (each a “Guarantor” and collectively, “Guarantors”), for the benefit of
the Credit Parties (defined below).

 

RECITALS:

 

A.        Borrower may, from time to time, be indebted to the Credit Parties
pursuant to that certain Term Loan Agreement dated of even date herewith (as
amended, modified, supplemented, or restated from time to time, the “Term Loan
Agreement”), among Borrower, American Realty Capital Trust, Inc., a Maryland
corporation, a limited partner of Borrower, the Lenders now or hereafter party
to the Term Loan Agreement (the “Lenders”), and Wells Fargo Bank, National
Association, as Administrative Agent for the benefit of the Lenders
(“Administrative Agent”), (Administrative Agent and the Lenders, together with
their respective successors and assigns, are each a “Credit Party,” and
collectively the “Credit Parties”). Capitalized terms used herein shall, unless
otherwise indicated, have the respective meanings set forth in the Term Loan
Agreement.

 

B.        Each Guarantor is a Subsidiary of Borrower and will, directly or
indirectly, benefit from the Credit Parties’ extension of credit to Borrower.

 

C.        This Guaranty is integral to the transactions contemplated by the Loan
Documents, and the execution and delivery hereof is a condition precedent to the
Credit Parties’ obligations to extend credit to Borrower under the Loan
Documents.

 

NOW, THEREFORE, as an inducement to the Credit Parties to enter into the Term
Loan Agreement and to make Loans to Borrower thereunder, and to extend such
credit to Borrower as the Credit Parties may from time to time agree to extend,
and for other good and valuable consideration, the receipt and legal sufficiency
of which are hereby acknowledged, Guarantors hereby jointly and severally
guarantee payment of the Guaranteed Obligations (hereinafter defined) and hereby
agree as follows:

 

Section 1.        Nature of Guaranty. Each Guarantor hereby absolutely and
unconditionally guarantees, jointly and severally, as a guarantee of payment and
not merely as a guarantee of collection, prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
any and all existing and future Obligations including, without limitation, all
indebtedness and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary, of Borrower to the Credit Parties arising under the Term Loan
Agreement and the other Loan Documents (including, without limitation, all
renewals, extensions, modifications, amendments, and restatements thereof and
all costs, attorneys’ fees and expenses incurred by any Credit Party in
connection with the collection or enforcement thereof) including, without
limitation, any and all environmental indemnifications contained in the Loan
Documents (collectively, the “Guaranteed Obligations”). Administrative Agent’s
books and records showing the amount of the Guaranteed Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor and conclusive for the purpose of establishing the amount of the
Guaranteed Obligations. This Guaranty shall not be affected by the genuineness,
validity, regularity, or enforceability of the Guaranteed Obligations or any
instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, or extent of any collateral
therefor, or by any fact or circumstance relating to the Guaranteed Obligations
which might otherwise constitute a defense to the obligations of any Guarantor
under this Guaranty.

 

Page 1

 



Section 2.        No Setoff or Deductions; Taxes. Each Guarantor represents and
warrants that it is formed and resident in the United States of America. All
payments by any Guarantor hereunder shall be paid in full, without setoff or
counterclaim or any deduction or withholding whatsoever, including, without
limitation, for any and all present and future taxes. If any Guarantor must make
a payment under this Guaranty, then such Guarantor represents and warrants that
it will make the payment from its offices located in the United States of
America to Administrative Agent, for the benefit of the Credit Parties, so that
no withholding tax is imposed on such payment. Notwithstanding the foregoing, if
any Guarantor makes a payment under this Guaranty to which withholding tax
applies, or any taxes (other than Excluded Taxes) are at any time imposed on any
payments under or in respect of this Guaranty including, but not limited to,
payments made pursuant to this Section 2, then such Guarantor shall pay all such
taxes to the relevant authority in accordance with applicable law such that each
Credit Party receives the sum it would have received had no such deduction or
withholding been made and shall also pay to Administrative Agent, for the
benefit of the Credit Parties, on demand, all additional amounts which
Administrative Agent specifies as necessary to preserve the after-tax yield the
Credit Parties would have received if such taxes had not been imposed.
Guarantors shall promptly provide Administrative Agent with an original receipt
or certified copy issued by the relevant authority evidencing the payment of any
such amount required to be deducted or withheld.

 

Section 3.        No Termination. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid and performed in full
and any commitments of the Credit Parties or facilities provided by the Credit
Parties with respect to the Guaranteed Obligations are terminated. All payments
under this Guaranty shall be made at Administrative Agent’s Office in Dollars.

 

Section 4.        Waiver of Notices. Each Guarantor waives notice of the
acceptance of this Guaranty and of the extension or continuation of the
Guaranteed Obligations or any part thereof. Each Guarantor further waives
presentment, protest, notice, dishonor or default, demand for payment, notice of
intent to accelerate, notice of acceleration, and any other notices to which any
Guarantor might otherwise be entitled.

 

Section 5.        NO SUBROGATION. No Guarantor shall exercise any right of
subrogation, contribution, or similar rights with respect to any payments it
makes under this Guaranty until all of the Guaranteed Obligations and any
amounts payable under this Guaranty are indefeasibly paid and performed in full
and any commitments of the Credit Parties or facilities provided by the Credit
Parties with respect to the Guaranteed Obligations are terminated. If any
amounts are paid to any Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Credit Parties and
shall forthwith be paid to Administrative Agent, for the benefit of the Credit
Parties, to reduce the amount of the Guaranteed Obligations, whether matured or
unmatured.

 

Section 6.        Waiver of Suretyship Defenses. Each Guarantor agrees that the
Credit Parties may, at any time and from time to time, and without notice to
Guarantors, make any agreement with Borrower or with any other person or entity
liable on any of the Guaranteed Obligations or providing collateral as security
for the Guaranteed Obligations, for the extension, renewal, payment, compromise,
discharge, or release of the Guaranteed Obligations or any collateral (in whole
or in part), or for any modification or amendment of the terms thereof or of any
instrument or agreement evidencing the Guaranteed Obligations or the provision
of collateral, all without in any way impairing, releasing, discharging, or
otherwise affecting the obligations of any Guarantor under this Guaranty. Each
Guarantor waives any defense arising by reason of any disability or other
defense of Borrower or any other guarantor, or the cessation from any cause
whatsoever of the liability of Borrower, or any claim that any Guarantor’s
obligations exceed or are more burdensome than those of Borrower and waives the
benefit of any statute of limitations affecting the liability of any Guarantor
hereunder. Each Guarantor waives any right to enforce any remedy which such
Guarantor now has or may hereafter have against Borrower and waives any benefit
of and any right to participate in any security now or hereafter held by
Administrative Agent for the benefit of the Credit Parties. Further, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.



Page 2

 

 

 

Section 7.        Exhaustion of Other Remedies Not Required. The obligations of
each Guarantor hereunder are those of primary obligor, and not merely as surety,
and are independent of the Guaranteed Obligations. Each Guarantor waives
diligence by any of the Credit Parties and action on delinquency in respect of
the Guaranteed Obligations or any part thereof, including, without limitation
any provisions of law requiring any Credit Party to exhaust any right or remedy
or to take any action against Borrower, any other guarantor, or any other
person, entity, or property before enforcing this Guaranty against any
Guarantor.

 

Section 8.        Reinstatement. Notwithstanding anything in this Guaranty to
the contrary, this Guaranty shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any portion of the Guaranteed
Obligations is revoked, terminated, rescinded, or reduced or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of
Borrower or any other person or entity or otherwise, as if such payment had not
been made and whether or not Administrative Agent is in possession of or has
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.

 

Section 9.        Subordination. Each Guarantor hereby expressly subordinates
the payment of all obligations and indebtedness of Borrower owing to such
Guarantor, whether now existing or hereafter arising and whether those
obligations are (a) direct, indirect, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, (b) due or to become due to
such Guarantor, (c) held by or are to be held by such Guarantor, (d) created
directly or acquired by assignment or otherwise, or (e) evidenced in writing
(collectively, the “Subordinated Debt”) to the indefeasible payment in full of
all Guaranteed Obligations. Each Guarantor agrees not to accept any payment in
respect of such Subordinated Debt from Borrower if a Default exists. If any
Guarantor receives any payment in respect of any Subordinated Debt in violation
of the foregoing, then such Guarantor shall hold that payment in trust for the
Credit Parties and promptly turn it over to Administrative Agent, for the
benefit of the Credit Parties, in the form received (with any necessary
endorsements), to be applied in accordance with the Term Loan Agreement, but
without reducing or affecting in any manner the liability of any Guarantor under
this Guaranty.

 

Section 10.        Information. Each Guarantor agrees to furnish promptly to
Administrative Agent any and all financial or other information regarding such
Guarantor or its property as Administrative Agent may reasonably request in
writing.

 

Section 11.        Stay of Acceleration. In the event that acceleration of the
time for payment of any of the Guaranteed Obligations is stayed, upon the
insolvency, bankruptcy, or reorganization of Borrower or any other person or
entity, or otherwise, all such amounts shall nonetheless be payable by
Guarantors immediately upon demand by Administrative Agent.

 

Section 12.        INDEMNIFICATION AND Expenses.

 

(a)        Each Guarantor agrees to indemnify each Credit Party from and against
any and all claims, losses, and liabilities in any way relating to, growing out
of, or resulting from this Guaranty and the transactions contemplated hereby
(including, without limitation, enforcement of this Guaranty), except to the
extent such claims, losses, or liabilities result from such Credit Party’s gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction.



Page 3

 

 

 

(b)        Each Guarantor shall indemnify each Credit Party and each Related
Party of any of the Credit Parties (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, and related expenses (including, without
limitation, the fees, charges, and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or any Loan Party arising out of, in connection with, or as a result
of (i) the execution or delivery or enforcement of this Guaranty or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder, the consummation of the
transactions contemplated hereby, or, in the case of Administrative Agent and
its Related Parties only, the administration of this Guaranty; or (ii) any
actual or prospective claim, litigation, investigation, or proceeding relating
to any of the foregoing, whether based on contract, tort, or any other theory,
whether brought by a third party or by any Loan Party, and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee and its Related Parties, be available to the extent that such
losses, claims, damages, liabilities, or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
its Related Parties.

 

(c)        Each Guarantor shall pay to Administrative Agent upon demand the
amount of any and all costs and expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, that Administrative Agent
may incur in connection with the administration of this Guaranty, including,
without limitation, any such costs and expenses incurred in the preservation,
protection, or enforcement of any rights of any Credit Party in any case
commenced by or against any Guarantor under the Bankruptcy Code (Title 11,
United States Code) or any similar or successor statute. The obligations of
Guarantors under the preceding sentence shall survive termination of this
Guaranty.

 

Section 13.        AMENDMENTS. No amendment, modification, termination, or
waiver of any provision of this Guaranty, and no consent to any departure by any
Guarantor from the terms and conditions hereof, shall in any event be effective
unless the same shall be in writing and signed by Administrative Agent and each
Guarantor. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.

 

Section 14.        Notices. Any notice or other communication herein required or
permitted to be given shall be in writing and shall be in accordance with the
provisions of Section 11.02 of the Term Loan Agreement. All notices or other
communications hereunder shall be made to the applicable address, as follows:
(i) if addressed to Administrative Agent, then to the address specified for
Administrative Agent set forth on Schedule 11.02 of the Term Loan Agreement; and
(ii) if addressed to any Guarantor, then to the address as follows: c/o American
Realty Capital, 405 Park Avenue, 15th Floor, New York, New York 10022,
Attention: William M. Kahane, Facsimile No.: (646) 861-7812, with a copy to c/o
American Realty Capital, 405 Park Avenue, 15th Floor, New York, New York 10022,
Attention: Jesse C. Galloway, Facsimile No.: (646) 861-7804. Any party to this
Guaranty may change its address, telecopier or telephone number for notices and
other communications in accordance with the terms and provisions set forth in
Section 11.02(d) of the Term Loan Agreement.

 

Section 15.        No Waiver; Enforceability. No failure by any Credit Party to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.

 

Page 4

 



 

Section 16.        Assignment. This Guaranty shall: (a) bind each Guarantor and
its successors and assigns, provided that no Guarantor may assign its rights or
obligations under this Guaranty without the prior written consent of
Administrative Agent (and any attempted assignment without such consent shall be
void); and (b) inure to the benefit of each of the Credit Parties and their
respective successors and assigns and the Credit Parties may, without notice to
any Guarantor and without affecting any Guarantor’s obligations hereunder,
assign or sell participations in the Guaranteed Obligations and this Guaranty,
in whole or in part. Each Guarantor agrees that the Credit Parties may disclose
to any prospective purchaser and any purchaser of all or part of the Guaranteed
Obligations any and all information in the Credit Parties’ possession concerning
any Guarantor, this Guaranty, and any security for this Guaranty to the extent
permitted under, and in compliance with, the terms of the Term Loan Agreement.

 

Section 17.        Condition of Borrower. Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from Borrower such information concerning the financial condition, business, and
operations of Borrower as Guarantors require, and that no Credit Party shall
have any duty, and Guarantors are not relying on any Credit Party at any time,
to disclose to Guarantors any information relating to the business, operations,
or financial condition of Borrower.

 

Section 18.        RIGHTS OF SETOFF. If and to the extent any payment is not
made when due hereunder, then Administrative Agent and each other Credit Party
(with the prior consent of Administrative Agent) may setoff and charge from time
to time any amount so due against any or all of Guarantors’ accounts or deposits
with Administrative Agent or such other Credit Party.

 

Section 19.        Other Guarantees. Unless otherwise agreed by Administrative
Agent, the applicable Credit Party and Guarantors in writing, this Guaranty is
not intended to supersede or otherwise affect any other guaranty now or
hereafter given by Guarantors for the benefit of the Credit Parties or any term
or provision thereof.

 

Section 20.        REPRESENTATIONS AND WARRANTIES; LOAN DOCUMENTS. By execution
hereof, each Guarantor covenants and agrees that certain representations,
warranties, terms, covenants, and conditions set forth in the Loan Documents are
applicable by their terms to such Guarantor and shall be imposed upon such
Guarantor, and each Guarantor reaffirms that each such representation and
warranty is true and correct and covenants and agrees to promptly and properly
perform, observe, and comply with each such term, covenant, or condition.
Moreover, each Guarantor acknowledges and agrees that this Guaranty is subject
to the setoff provisions as noted in Section 18 above in favor of the Credit
Parties. In the event the Term Loan Agreement or any other Loan Document shall
cease to remain in effect for any reason whatsoever during any period when any
part of the Guaranteed Obligations remains unpaid, such terms, covenants, and
agreements of the Term Loan Agreement or such other Loan Document incorporated
herein by this reference and which are, by their terms, made applicable to any
Guarantors shall nevertheless continue in full force and effect as obligations
of each Guarantor under this Guaranty.

 

Section 21.        Additional Guarantors. The initial Guarantors hereunder shall
be each of the Subsidiary Guarantors of Borrower that are signatories hereto and
that are listed on Schedule 1 attached hereto. From time to time subsequent to
the date hereof, additional Subsidiary Guarantors of Borrower may become parties
hereto as additional Guarantors (each an “Additional Guarantor”) by executing a
counterpart of this Guaranty in the form of Exhibit A attached hereto. Upon
delivery of any such counterpart to Administrative Agent, notice of which is
hereby waived by Guarantors, each such Additional Guarantor shall be a Guarantor
and shall be a party hereto as if such Additional Guarantor were an original
signatory hereof. Each Guarantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Guarantor hereunder, or by any election by Administrative Agent not to
cause any Subsidiary Guarantor of Borrower to become an Additional Guarantor
hereunder. Subject to Section 22, this Guaranty shall be fully effective as to
any Guarantor that is or becomes a party hereto regardless of whether any such
person becomes or fails to become or ceases to be a Guarantor hereunder.



Page 5

 

 

 

Section 22.        Release of Guarantors. Subject to Section 10.10 of the Term
Loan Agreement, a Guarantor may be released from its obligations under this
Guaranty by Administrative Agent’s execution of a Release of Guaranty in the
form of Exhibit B attached hereto. Each Guarantor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the release
of any other Guarantor hereunder.

 

Section 23.        GOVERNING LAW; JURISDICTION; ETC.

 

(a)        GOVERNING LAW.        THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)        SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c)        WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 23(b). EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)        SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE TERM LOAN
AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)        Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 23.



Page 6

 

 

 

Section 24.        Counterparts. This Guaranty may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

Section 25.         ACKNOWLEDGMENT OF BENEFITS; CONTRIBUTION; EFFECT OF
AVOIDANCE PROVISIONS.

 

(a) Each Guarantor acknowledges that it has received, or will receive,
significant financial and other benefits, either directly or indirectly, from
the proceeds of the Loans made by the Lenders to the Borrower pursuant to the
Term Loan Agreement; that the benefits received by such Guarantor are reasonably
equivalent consideration for such Guarantor's execution of this Guaranty; and
that such benefits include, without limitation, the access to capital afforded
to the Borrower pursuant to the Term Loan Agreement from which the activities of
such Guarantor will be supported, the refinancing of certain existing
indebtedness of Borrower and such Guarantor secured by such Guarantor’s
Borrowing Base Properties from the proceeds of the Loans, and the ability to
refinance that indebtedness at a lower interest rate and otherwise on more
favorable terms than would be available to it if the Borrowing Base Properties
owned by such Guarantor’s were being financed on a stand-alone basis and not as
part of a pool of assets comprising the security for the Obligations. Each
Guarantor is executing this Guaranty and the other Loan Documents in
consideration of those benefits received by it.

 

(b)        Each Guarantor hereby agrees as among themselves that, in connection
with payments made hereunder, each Guarantor shall have a right of contribution
from each other Guarantor in accordance with applicable Law.  Such contribution
rights shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been indefeasibly
and irrevocably paid in full, and none of the Guarantors shall exercise any such
contribution rights until the Guaranteed Obligations have been indefeasibly and
irrevocably paid in full.

 

(c)        It is the intent of each Guarantor, the Administrative Agent and the
Lenders that in any proceeding under any Debtor Relief Laws, such Guarantor's
maximum obligation hereunder shall equal, but not exceed, the maximum amount
which would not otherwise cause the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Administrative Agent and the
other Lenders under the Loan Documents) to be avoidable or unenforceable against
such Guarantor in such proceeding as a result of applicable Laws, including,
without limitation, (i) Section 548 of the Bankruptcy Code of the United States
and (ii) any state fraudulent transfer or fraudulent conveyance act or statute
applied in such proceeding, whether by virtue of Section 544 of the Bankruptcy
Code of the United States or otherwise. The Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Administrative Agent and the
other Lenders under the Loan Documents) shall be determined in any such
proceeding are referred to herein as "Avoidance Provisions". Accordingly, to the
extent that the obligations of a Guarantor hereunder would otherwise be subject
to avoidance under the Avoidance Provisions, the maximum Guaranteed Obligations
for which such Guarantor shall be liable hereunder shall be reduced to the
greater of (A) the amount which, as of the time any of the Guaranteed
Obligations are deemed to have been incurred by such Guarantor under the
Avoidance Provisions, would not cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the other Lenders under the Loan Documents), to be subject to
avoidance under the Avoidance Provisions or (B) the amount which, as of the time
demand is made hereunder upon such Guarantor for payment on account of the
Guaranteed Obligations, would not cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the Lenders under the Loan Documents), to be subject to avoidance
under the Avoidance Provisions. In determining the limitations, if any, on the
amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account. The provisions under this Section are intended solely to preserve the
rights of the Administrative Agent and the Lenders hereunder to the maximum
extent that would not cause the obligations of any Guarantor hereunder to be
subject to avoidance under the Avoidance Provisions, and no Guarantor or any
other Person shall have any right or claim under this Section as against the
Administrative Agent and the Lenders that would not otherwise be available to
such Person under the Avoidance Provisions.



Page 7

 

 

 

Section 26.        FINAL AGREEMENT. This Guaranty and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. there are no unwritten oral
agreements between the parties.

 

 

[Remainder of Page Intentionally Left Blank;

Signature Pages Follow]

 

 

 

 

 

 

Page 8

 



 

IN WITNESS WHEREOF, each Guarantor and Administrative Agent have caused this
Guaranty to be duly executed and delivered as of the date first written above.

GUARANTORS:

 

ARC ARABLOH001, LLC ARC ARABRNC001, LLC ARC ARBYCMI001, LLC ARC ARCBYPA001, LLC
ARC ARCTDNY001, LLC ARC ARGIDNE001, LLC ARC ARHDNFL001, LLC ARC ARKTGOH001, LLC
ARC ARMLNSC001, LLC ARC AROCTNY001, LLC ARC ARPBLCO001, LLC ARC ARPCLFL001, LLC
ARC ARPHRFL001, LLC ARC ARPQAOH001, LLC ARC ARRLDMS001, LLC ARC ARRTDNY001, LLC
ARC ARSPHFL001,LLC ARC ARVCTTX001, LLC ARC AZCLBSC001, LLC ARC BFABQNM001, DST
ARC BFALLTX001, DST ARC BFCHSVA001, LLC ARC BFCRWTX001, DST ARC BFDRDMO001, LLC
ARC BFEDMOK001, LLC ARC BFLGCTX001, DST ARC BFMDBFL001, LLC ARC BFMWKWI001, LLC
ARC BFNRFNJ001, LLC

ARC BFOKCOK001, LLC, each a Delaware limited liability company

 

 

By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory  

 

 



Signature Page to

Subsidiary Guaranty Agreement



 

 



 




ARC BFOWAOK001, LLC   ARC BFRKWTX001, DST   ARC BFTULOK001, LLC   ARC
BFWTFTX001, DST   ARC BFYKNOK001, LLC   ARC BJBBGSC001, LLC   ARC BJBUFGA001,
LLC   ARC BJGRFNC001, LLC   ARC BJHLBNC001,LLC   ARC BJHPTNC001, LLC   ARC
BJHWLGA001, LLC   ARC BJINMSC001, LLC   ARC BJLNCNC001, LLC   ARC BJNPTAL001,
LLC   ARC BJPDNSC001, LLC   ARC BJRFDNC001, LLC   ARC BJTSVNC001, LLC   ARC
BJWKTNC001, LLC   ARC BSPSCAR001, LLC   ARC CAOMHNE001, LLC   ARC CCALBGA001,
LLC   ARC CVCHSNY001, LLC   ARC CVDRYFL001, LLC   ARC CVRKRNC001, LLC   ARC
DDBLKID001, LLC   ARC DDENTAL001, LLC   ARC DDSLVPA001, LLC   ARC DFLVPIL001,
LLC   ARC DFWCHKS001, LLC   ARC DGABBLA001, LLC   ARC DGADLAL001, LLC   ARC
DGALSMI001, LLC   ARC DGBKYMI001, LLC   ARC DGBMNOH001, LLC   ARC DGBMTTX001,
LLC   ARC DGBNTMO001, LLC   ARC DGBSMAL001, LLC   ARC DGBSNKY001, LLC   ARC
DGCATIL001, LLC   ARC DGCCPMO001, LLC, each a Delaware limited liability company
     

 

By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory  

 

Signature Page to

Subsidiary Guaranty Agreement





 

 

 

 

ARC DGCDNOH001, LLC ARC DGCLBIL001, LLC ARC DGCNTMI001, LLC ARC DGCPCTX001, LLC
ARC DGCPMMI001, LLC ARC DGCRGIL001, LLC ARC DGCVLAL001, LLC ARC DGDRNKY001, LLC
ARC DGDSNLA001, LLC ARC DGDTNOH001, LLC ARC DGELSTX001, LLC ARC DGFLNLA001, LLC
ARC DGFYTOH001, LLC ARC DGGDNMI001, LLC ARC DGGNSTX001, LLC ARC DGIWNGA001, LLC
ARC DGJSNMO001, LLC ARC DGJSPAL001, LLC ARC DGJSPAL002, LLC ARC DGJSPAL003, LLC
ARC DGKGNOH001, LLC ARC DGLFTLA001, LLC ARC DGLRHFL001, LLC ARC DGLTCMI001, LLC
ARC DGLVLLA001, LLC ARC DGMCLMI001, LLC ARC DGMLVLA001, LLC ARC DGMMTLA001, LLC
ARC DGMNRLA001, LLC ARC DGMTATX001, LLC ARC DGCDNOH001, LLC ARC DGCLBIL001, LLC
ARC DGCNTMI001, LLC ARC DGCPCTX001, LLC ARC DGCPMMI001, LLC ARC DGCRGIL001, LLC
ARC DGCVLAL001, LLC ARC DGDRNKY001, LLC ARC DGDSNLA001, LLC, each a Delaware
limited liability company

 

By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory  

 

 

Signature Page to

Subsidiary Guaranty Agreement



 

 



 

ARC DGMTSIA001, LLC

ARC DGNMKMI001, LLC

ARC DGNPTOH001, LLC ARC DGOKHOH001, LLC ARC DGOLKAL001, LLC ARC DGOLSLA001, LLC
ARC DGOROMO001, LLC ARC DGPNKMI001, LLC ARC DGPVTLA001, LLC ARC DGQNCMO001, LLC
ARC DGRBLLA001, LLC ARC DGSATTX001, LLC ARC DGSBTTN001, LLC ARC DGSHNMI001, LLC
ARC DGSLBAL001, LLC ARC DGSMTFL001, LLC ARC DGSPHMI001, LLC ARC DGSSTAL001, LLC
ARC DGSTJMI001, LLC ARC DGSVLOH001, LLC ARC DGTBYAL001, LLC ARC DGTKSMI001, LLC
ARC DGUVLMO001, LLC ARC DGWLLMI001, LLC ARC DGWTLIA001, LLC ARC FEBTMMD001, LLC
ARC FECNTOH001, LLC ARC FEEGBNY001, LLC ARC FEGRNOH001, LLC ARC FENPXAZ001, LLC
ARC DGMTSIA001, LLC ARC DGNMKMI001, LLC ARC DGNPTOH001, LLC ARC DGOKHOH001, LLC
ARC DGOLKAL001, LLC ARC DGOLSLA001, LLC ARC DGOROMO001, LLC ARC DGPNKMI001, LLC
ARC DGPVTLA001, LLC, each a Delaware limited liability company

 

 



By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory  

 



Signature Page to

Subsidiary Guaranty Agreement





 

 

 

 

ARC FESAGMI001, LLC ARC FESHRTX001, LLC ARC FEWLBNH001, LLC ARC GSBRKNY001, LLC
ARC GSBRNTX001, LLC ARC GSCOSCO001, LLC ARC GSDALTX001, LLC ARC GSEAGTX001, LLC
ARC GSKNXTN001, LLC ARC GSNPRFL001, LLC ARC GSPARTX001, LLC ARC GSPARWV001, LLC
ARC GSREDCA001, LLC ARC GSSCYIA001, LLC ARC GSSVAAZ001, LLC ARC HVHVPA0001 GP
LLC ARC HVLHNPA001 GP LLC ARC HVLNDPA001 GP LLC ARC HVLNDPA002 GP LLC ARC
HVLRKPA001 GP LLC ARC HVLSDPA001 GP LLC ARC HVPMTPA001 GP LLC ARC HVSGHPA001 GP
LLC ARC HVSHPA0001 GP LLC ARC HVSPKPA001 GP LLC ARC HVSTNPA001 GP LLC ARC
HVSTNPA002 GP LLC ARC HVSVPA0001 GP LLC ARC HVWPTPA001 GP LLC ARC HVWYMPA001 GP
LLC ARC FESAGMI001, LLC ARC FESHRTX001, LLC ARC FEWLBNH001, LLC ARC GSBRKNY001,
LLC ARC GSBRNTX001, LLC ARC GSCOSCO001, LLC ARC GSDALTX001, LLC ARC GSEAGTX001,
LLC, each a Delaware limited liability company

 



 

By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory  

 



Signature Page to

Subsidiary Guaranty Agreement

 



 

 

 

ARC IHBRGLA001, LLC ARC IHSAL0R001, LLC ARC JJAMHNY001, LLC ARC JJLKGNY001, LLC
ARC JJPLYMA001, LLC ARC JJWATNJ001, LLC ARC KGADRIA001, LLC ARC KGBLVMO001, LLC
ARC KGBLVMO002, LLC ARC KGFGRMO001, LLC ARC KGHLSMO001, LLC ARC KGMNTMO001, LLC
ARC KGNLAIA001, LLC ARC KGSPFMO001, LLC ARC KGSPFMO002, LLC ARC KGSPFMO003, LLC
ARC KGSPFMO004, LLC ARC KGSPFMO005, LLC ARC KGSPFMO006, LLC ARC KGSPFMO007, LLC
ARC KGSPFMO008, LLC ARC KGWYVMO001, LLC ARC LWAUGGA001, LLC ARC MBOKCOK001, LLC
ARC MBWESTX001, LLC ARC NTDLVGA001, LLC ARC NTKNSGA001, LLC ARC NTLBNGA001, LLC
ARC ORBVAMI001, LLC ARC ORRSVMI001, LLC, each a Delaware limited liability
company

 

 

By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory  

 

 

Signature Page to

Subsidiary Guaranty Agreement



 

 



 

 

ARC ORSGNMI001, LLC ARC ORWFDMI001, LLC ARC PBLVGNV001, LLC ARC PBNWLPA001, LLC
ARC PBSTKCA001, LLC ARC PMOTTIL001, LLC ARC RNAUGGA001, LLC ARC RNDKSTN001, LLC
ARC RNKSCKS001, LLC ARC RNMPHTN001, LLC ARC RNNAUSC001, LLC ARC RNNCSIN001, LLC
ARC RNSMPTN001, LLC ARC RNSVLGA001, LLC ARC RNVLDGA001, LLC ARC SEBRDFL001, LLC
ARC SEMTDFL001, LLC ARC TJPTLME001, LLC ARC TPCANNY001, LLC ARC TSFRCSC001, LLC
ARC TSKMZMI001, LLC ARC TSMDNGA001, LLC ARC TSPTKCT001, LLC ARC USMNEMN001, LLC
ARC VACLDID001, LLC ARC WGACWGA001, LLC ARC WGANGNY001, LLC ARC WGBKLNY001 LLC
ARC WGBKLNY002 LLC ARC WGELKIN001, LLC, each a Delaware limited liability
company

 

 

By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory  

 

Signature Page to

Subsidiary Guaranty Agreement





 

 

 



ARC WGFSTMS001, LLC ARC WGLSPGA001, LLC ARC WGMRCLA001, LLC ARC WGPTHNY001 LLC
ARC WGQNSNY001 LLC ARC WGQNSNY002 LLC ARC WGQNSNY003 LLC ARC WMEBBPA001, LLC ARC
WPMRNOH001, LLC CRE JV Mixed Five IL 1 Branch Holdings LLC, each a Delaware
limited liability company

 

 

By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory  

 

 

 

 

 

 



Signature Page to

Subsidiary Guaranty Agreement

 



 

 

 

ADMINISTRATIVE AGENT:

          WELLS FARGO BANK, NATIONAL ASSOCIATION                   By: /s/
Matthew Ricketts       Name: Matthew Ricketts       Title: Managing Director  

 

 

 

 

 

 

 

Signature Page to

Subsidiary Guaranty Agreement



 

 

 

 

 

SCHEDULE 1

INITIAL GUARANTORS

 

 

1  ARC JJWATNJ001, LLC 2  ARC JJAMHNY001, LLC 3  ARC JJLKGNY001, LLC 4  ARC
JJPLYMA001, LLC 5  ARC IHBRGLA001, LLC 6  ARC IHSAL0R001, LLC 7  ARC DGSMTFL001,
LLC 8  ARC CCALBGA001, LLC 9  ARC DGWLLMI001, LLC 10  ARC DGALSMI001, LLC 11
 ARC DGSPHMI001, LLC 12  ARC DGBKYMI001, LLC 13  ARC DGCPMMI001, LLC 14  ARC
DGNMKMI001, LLC 15  ARC DFWCHKS001, LLC 16  ARC DDENTAL001, LLC 17  ARC
BJNPTAL001, LLC 18  ARC BJBUFGA001, LLC 19  ARC BJLNCNC001, LLC 20  ARC
BJGRFNC001, LLC 21  ARC BJHLBNC001,LLC 22  ARC BJINMSC001, LLC 23  ARC
BJTSVNC001, LLC 24  ARC BJHPTNC001, LLC 25  ARC BJWKTNC001, LLC 26  ARC
BJHWLGA001, LLC 27  ARC BJRFDNC001, LLC 28  ARC BJBBGSC001, LLC 29  ARC
BJPDNSC001, LLC 30  ARC DGFLNLA001, LLC 31  ARC DGPVTLA001, LLC 32  ARC
ORWFDMI001, LLC 33  ARC DDBLKID001, LLC 34  ARC WGFSTMS001, LLC 35  ARC
SEMTDFL001, LLC 36  ARC BFMWKWI001, LLC 37  ARC NTDLVGA001, LLC 38  ARC
NTLBNGA001, LLC

 

 

Schedule 1

 



 

 

39  ARC NTKNSGA001, LLC 40  ARC CVDRYFL001, LLC 41  ARC BFDRDMO001, LLC 42  ARC
BFNRFNJ001, LLC 43  ARC NTCHSVA001, LLC 44  ARC DGABBLA001, LLC 45  ARC
FEBTMMD001, LLC 46  ARC SEBRDFL001, LLC 47  ARC DGMNRLA001, LLC 48  ARC
PBNWLPA001, LLC 49  ARC PBSTKCA001, LLC 50  ARC PBLVGNV001, LLC 51  ARC
WMEBBPA001, LLC 52  ARC USMNEMN001, LLC 53  ARC WGACWGA001, LLC 54  ARC
WGLSPGA001, LLC 55  ARC TPCANNY001, LLC 56  ARC ARABLOH001, LLC 57  ARC
ARABRNC001, LLC 58  ARC ARBYCMI001, LLC 59  ARC ARCBYPA001, LLC 60  ARC
ARCTDNY001, LLC 61  ARC ARGIDNE001, LLC 62  ARC ARHDNFL001, LLC 63  ARC
ARKTGOH001, LLC 64  ARC ARMLNSC001, LLC 65  ARC AROCTNY001, LLC 66  ARC
ARPBLCO001, LLC 67  ARC ARPCLFL001, LLC 68  ARC ARPHRFL001, LLC 69  ARC
ARPQAOH001, LLC 70  ARC ARRLDMS001, LLC 71  ARC ARRTDNY001, LLC 72  ARC
ARSPHFL001,LLC 73  ARC ARVCTTX001, LLC 74  ARC AZCLBSC001, LLC 75  ARC
BFABQNM001, DST 76  ARC BFALLTX001, DST 77  ARC BFCRWTX001, DST 78  ARC
BFEDMOK001, LLC 79  ARC BFLGCTX001, DST 80  ARC BFMDBFL001, LLC

 



Schedule 1

 

 

 

81  ARC BFOKCOK001, LLC 82  ARC BFOWAOK001, LLC 83  ARC BFRKWTX001, DST 84  ARC
BFTULOK001, LLC 85  ARC BFWTFTX001, DST 86  ARC BFYKNOK001, LLC 87  ARC
BSPRCAR001, LLC 88  ARC CAOMHNE001, LLC 89  ARC CVCHSNY001, LLC 90  ARC
CVRKRNC001, LLC 91  ARC DDSLVPA001, LLC 92  ARC DFLVPIL001, LLC 93  ARC
DGADLAL001, LLC 94  ARC DGBMNOH001, LLC 95  ARC DGBMTTX001, LLC 96  ARC
DGBNTMO001, LLC 97  ARC DGBSMAL001, LLC 98  ARC DGBSNKY001, LLC 99  ARC
DGCATIL001, LLC 100  ARC DGCCPMO001, LLC 101  ARC DGCDNOH001, LLC 102  ARC
DGCLBIL001, LLC 103  ARC DGCNTMI001, LLC 104  ARC DGCPCTX001, LLC 105  ARC
DGCRGIL001, LLC 106  ARC DGCVLAL001, LLC 107  ARC DGDRNKY001, LLC 108  ARC
DGDSNLA001, LLC 109  ARC DGDTNOH001, LLC 110  ARC DGELSTX001, LLC 111  ARC
DGFYTOH001, LLC 112  ARC DGGDNMI001, LLC 113  ARC DGGNSTX001, LLC 114  ARC
DGIWNGA001, LLC 115  ARC DGJSNMO001, LLC 116  ARC DGJSPAL001, LLC 117  ARC
DGJSPAL002, LLC 118  ARC DGJSPAL003, LLC 119  ARC DGKGNOH001, LLC 120  ARC
DGLFTLA001, LLC 121  ARC DGLRHFL001, LLC 122  ARC DGLTCMI001, LLC



Schedule 1

 

 

 

123  ARC DGLVLLA001, LLC 124  ARC DGMCLMI001, LLC 125  ARC DGMLVLA001, LLC 126
 ARC DGMMTLA001, LLC 127  ARC DGMTATX001, LLC 128  ARC DGMTSIA001, LLC 129  ARC
DGNPTOH001, LLC 130  ARC DGOKHOH001, LLC 131  ARC DGOLKAL001, LLC 132  ARC
DGOLSLA001, LLC 133  ARC DGOROMO001, LLC 134  ARC DGPNKMI001, LLC 135  ARC
DGQNCMO001, LLC 136  ARC DGRBLLA001, LLC 137  ARC DGSATTX001, LLC 138  ARC
DGSBTTN001, LLC 139  ARC DGSHNMI001, LLC 140  ARC DGSLBAL001, LLC 141  ARC
DGSSTAL001, LLC 142  ARC DGSTJMI001, LLC 143  ARC DGSVLOH001, LLC 144  ARC
DGTBYAL001, LLC 145  ARC DGTKSMI001, LLC 146  ARC DGUVLMO001, LLC 147  ARC
DGWTLIA001, LLC 148  ARC FECNTOH001, LLC 149  ARC FEEGBNY001, LLC 150  ARC
FEGRNOH001, LLC 151  ARC FENPXAZ001, LLC 152  ARC FESAGMI001, LLC 153  ARC
FESHRTX001, LLC 154  ARC FEWLBNH001, LLC 155  ARC GSBRKNY001, LLC 156  ARC
GSBRNTX001, LLC 157  ARC GSCOSCO001, LLC 158  ARC GSDALTX001, LLC 159  ARC
GSEAGTX001, LLC 160  ARC GSKNXTN001, LLC 161  ARC GSNPRFL001, LLC 162  ARC
GSPARTX001, LLC 163  ARC GSPARWV001, LLC 164  ARC GSREDCA001, LLC

 



Schedule 1

 

 

 

165  ARC GSSCYIA001, LLC 166  ARC GSSVAAZ001, LLC 167  ARC HVHVPA0001 GP LLC 168
 ARC HVLHNPA001 GP LLC 169  ARC HVLNDPA001 GP LLC 170  ARC HVLNDPA002 GP LLC 171
 ARC HVLRKPA001 GP LLC 172  ARC HVLSDPA001 GP LLC 173  ARC HVPMTPA001 GP LLC 174
 ARC HVSGHPA001 GP LLC 175  ARC HVSHPA0001 GP LLC 176  ARC HVSPKPA001 GP LLC 177
 ARC HVSTNPA001 GP LLC 178  ARC HVSTNPA002 GP LLC 179  ARC HVSVPA0001 GP LLC 180
 ARC HVWPTPA001 GP LLC 181  ARC HVWYMPA001 GP LLC 182  ARC KGADRIA001, LLC 183
 ARC KGBLVMO001, LLC 184  ARC KGBLVMO002, LLC 185  ARC KGFGRMO001, LLC 186  ARC
KGHLSMO001, LLC 187  ARC KGMNTMO001, LLC 188  ARC KGNLAIA001, LLC 189  ARC
KGSPFMO001, LLC 190  ARC KGSPFMO002, LLC 191  ARC KGSPFMO003, LLC 192  ARC
KGSPFMO004, LLC 193  ARC KGSPFMO005, LLC 194  ARC KGSPFMO006, LLC 195  ARC
KGSPFMO007, LLC 196  ARC KGSPFMO008, LLC 197  ARC KGWYVMO001, LLC 198  ARC
LWAUGGA001, LLC 199  ARC MBOKCOK001, LLC 200  ARC MBWESTX001, LLC 201  ARC
ORBVAMI001, LLC 202  ARC ORRSVMI001, LLC 203  ARC ORSGNMI001, LLC 204  ARC
PMOTTIL001, LLC 205  ARC RNAUGGA001, LLC 206  ARC RNDKSTN001, LLC



Schedule 1

 

 

 

207 ARC RNKSCKS001, LLC 208 ARC RNMPHTN001, LLC 209 ARC RNNAUSC001, LLC 210 ARC
RNNCSIN001, LLC 211 ARC RNSMPTN001, LLC 212 ARC RNSVLGA001, LLC 213 ARC
RNVLDGA001, LLC 214 ARC TJPTLME001, LLC 215 ARC TSFRCSC001, LLC 216 ARC
TSKMZMI001, LLC 217 ARC TSMDNGA001, LLC 218 ARC TSPTKCT001, LLC 219 ARC
VACLDID001, LLC 220 ARC WGANGNY001, LLC 221 ARC WGBKLNY001 LLC 222 ARC
WGBKLNY002 LLC 223 ARC WGELKIN001, LLC 224 ARC WGMRCLA001, LLC 225 ARC
WGPTHNY001 LLC 226 ARC WGQNSNY001 LLC 227 ARC WGQNSNY002 LLC 228 ARC WGQNSNY003
LLC 229 ARC WPMRNOH001, LLC 230 CRE JV Mixed Five IL 1 Branch Holdings LLC

 

 

Schedule 1

 

 

 

EXHIBIT A

 

COUNTERPART TO SUBSIDIARY GUARANTY AGREEMENT

 

In witness whereof, the undersigned Additional Guarantor has caused this
Subsidiary Guaranty Agreement to be executed and delivered by its officer
thereunto duly authorized as of ______________ ____, 20___.

 

 



        [NAME OF ADDITIONAL GUARANTOR]                       By:         Name:  
      Title:    

 

 

 

 

Exhibit A

 

 

 

EXHIBIT B

 

FORM OF RELEASE OF GUARANTOR

 

 

In witness whereof, the undersigned Administrative Agent, on behalf of the
Credit Parties, hereby releases and discharges ____________________ from any and
all obligations and liabilities of ____________________ to the Credit Parties
under that certain Subsidiary Guaranty Agreement dated as of April 16, 2012
executed by the Subsidiary Guarantors of American Realty Capital Operating
Partnership, LP, a Delaware limited partnership, described therein in favor of
Administrative Agent for the benefit of the Credit Parties.

 

Wells Fargo Bank, National Association, as Administrative Agent

 

 

By:       Name:       Title:    

 

 

 



Exhibit B

